UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  August 28, 2018

                                    No. 16-2906

                         UNITED STATES OF AMERICA

                                        v.

                                MALACHI M. GLASS,
                                          Appellant

                         (M.D. Pa. No. 1-13-cr-00231-001)

Present: VANASKIE, KRAUSE and RESTREPO, Circuit Judges

      Motion by Appellee USA to Publish Opinion dated August 22, 2018.


                                                  Respectfully,
                                                  Clerk/pdb

_________________________________ORDER________________________________
The foregoing motion is granted.


                                                  By the Court,

                                                  s/ Thomas I. Vanaskie
                                                  Circuit Judge

Dated: September 14, 2018
PDB/cc: All Counsel of Record